Citation Nr: 0013113	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-09 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Whether clear and mistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (1999), was made in a July 1994 rating 
decision, which denied service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to June 
1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

Initially, the Board notes that the RO framed the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  Following a review of the record, 
however, the Board finds that the issue of whether CUE was 
made in the July 1994 rating decision, which denied service 
connection for left ear hearing loss, is inextricably 
intertwined with the issue certified for appeal.  Although 
the RO has not had an opportunity to review this issue, the 
Board may address matters not considered by the agency of 
original jurisdiction if the claimant will not be prejudiced 
by the Board's action.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  As the Board's decision with respect to 
the CUE claim is favorable, a remand to afford the RO an 
opportunity to review the claim is not necessary.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss was denied by an RO rating 
decision in July 1994; no timely appeal therefrom was filed.

2.  Evidence received since the final, July 1994 rating 
decision with regard to right ear hearing loss does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The July 1994 rating decision plainly was erroneous by 
not granting service connection for left ear hearing loss; at 
the time of the decision, service medical records in support 
of the veteran's claim were neither addressed by the RO, nor 
contradicted by other competent medical evidence.

4.  At the time of the July 1994 rating decision, left ear 
hearing loss could not reasonably be disassociated from 
service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. § 20.1103 (1994).

2.  Evidence received since the July 1994 rating decision is 
not new and material, and the claim for service connection 
for right ear hearing loss is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  With respect to the issue of entitlement to service 
connection for left ear hearing loss, the July 1994 rating 
decision contained CUE.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105(a) (1999).

4.  At the time of the July 1994 rating decision, service 
connection was warranted for left ear hearing loss.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Based on a review of the claims folder, it appears that some 
of the veteran's service medical records (SMRs) are not 
available.  

The veteran's service personnel records show that he served 
as an aerospace propulsion technician on jet engines for 19 
years.

An August 1982 service medical record notes that the veteran 
experienced significant hearing changes since he was on the 
flight line in 1976.  The report indicates that he received 
an assignment to Korea, but was on an "H-3" profile pending 
an audiological evaluation. 

A September 1982 audiology consultation report indicates that 
the veteran underwent a hearing test the previous month, but 
the results were not in his file.  The veteran related that 
he worked on the flight line as a jet engine mechanic for 18 
1/2 years, and wore earplugs and muffs during that time.  He 
reported working in a "non-noise job" over the three years 
prior to the examination.  Although he denied a "sudden 
change in hearing" while working on the flight line, he 
explained that he noticed a decrease in hearing acuity during 
this period.  He denied experiencing further hearing loss 
over the previous three years.  The veteran reported 
occasional difficulty with "more than one message," in 
noise, or when talking on the telephone.  He gave a history 
of tinnitus and ear pressure, but denied experiencing 
vertigo.  The final assessment was mild to severe 
sensorineural hearing loss bilaterally.  The examiner noted 
that a 1980 audiometric examination showed a 15 to 45 decibel 
shift bilaterally.

During a February 1990 separation examination, the veteran 
checked the box on the Report of Medical History form 
indicating that he experienced hearing loss.  According to 
the "physician's summary and elaboration of all pertinent 
data" section of this form, the veteran sustained 
significant bilateral hearing loss since 1976.  The examiner 
noted that the veteran wore earplugs and muffs while working 
on the flight line, and opined that this noise exposure 
contributed to his hearing loss.

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in March 1992.

On VA examination in May 1993, the veteran reported that he 
served as a jet mechanic for 18 1/2 years during service, and 
indicated that hearing loss was diagnosed in 1982.  An 
audiological examination revealed auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 20, 
25, 25, 25, and 25, respectively, in the right ear, and 20, 
15, 25, 30, and 45, respectively, in the left ear.  Speech 
recognition was 100 percent bilaterally.  The final 
assessment was right ear within normal limits, and mild to 
moderate sensorineural hearing loss of the left ear.

The RO deferred a decision regarding the veteran's claim for 
service connection for bilateral hearing loss in February 
1994, pending the receipt of additional records.  In 
correspondence dated the following month, the RO requested 
that the veteran submit additional service medical records.  

In an April 1994 statement, the veteran reported that he 
sustained significant hearing loss as a result of his 18 1/2 
years of exposure to noise associated with his service as a 
jet engine mechanic.  Therefore, he maintained that service 
connection was warranted for bilateral hearing loss.

Based on this evidence, a July 1994 rating decision denied 
service connection for bilateral hearing loss.  The RO 
explained that there was no right ear hearing loss for VA 
purposes, and noted that there was no evidence relating his 
current left ear hearing loss to service.  The veteran was 
notified of this decision and his appellate rights later that 
month.  He failed to perfect an appeal with that decision, 
and it became final.

The veteran sought to reopen his claim for service connection 
for bilateral hearing loss in August 1996, and attached VA 
outpatient treatment records from July to August 1996 in 
support of his claim.

A July 1996 audiological examination report reveals auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 25, 35, 30, and 25, respectively, in the right 
ear, and 20, 20, 35, 45, and 45, respectively, in the left 
ear.  Speech recognition was 100 percent bilaterally.  The 
diagnostic impression was mild sensorineural hearing loss of 
the right ear, and moderate sensorineural hearing loss of the 
left ear.  A left ear hearing aid was issued the following 
month.

An October 1996 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral hearing loss.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
December 1996.

A January 1997 VA outpatient record shows treatment for 
sensorineural hearing loss.

The veteran submitted a substantive appeal (Form 9) in March 
1997, perfecting his appeal.

During a July 1998 VA audiological examination, the veteran 
reported that he worked as a jet engine mechanic with the Air 
Force for 18 years, and explained that he was responsible for 
"running up engines" on the flight line.  He noted that the 
ear protection he was given was not very effective against 
engine noise.  An audiological examination revealed auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 25, 25, 30, and 25, respectively, in the right 
ear, and 15, 15, 25, 40, and 55, respectively, in the left 
ear.  Speech recognition was 100 percent in the right ear, 
and 96 percent in the left ear.  The final assessment was 
normal hearing in the right ear, and moderate high frequency 
sensorineural hearing loss in the left ear. 
 
In December 1998, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for bilateral hearing loss.

Analysis

As noted above, certain service medical records are not 
available.  The Board is cognizant of its heightened duty in 
such cases to explain its findings and conclusions.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. § 
1113 (West 1991).

A sensorineural hearing loss involves a cranial nerve, a part 
of the nervous system under the Schedule for Rating 
Disabilities, ratable under the diagnostic codes for organs 
of special sense, which include the codes governing 
impairment of auditory acuity and tinnitus.  38 C.F.R. 
§§ 4.85 (Impairment of Auditory Acuity), 4.87 (Code 6260, 
Tinnitus),  4.124a (Diseases of the Cranial Nerves) (1999).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.385 operates to establish when a measured 
hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Even if a veteran does not 
have hearing loss for service connection purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, such does not prohibit service connection.  Service 
connection may still be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links current hearing loss with service.  Id. at 158.  The 
threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

A.  Right Ear Hearing Loss

Service connection for right ear hearing loss was denied by a 
July 1994 rating decision.  The veteran was notified of that 
decision and his appeal rights, but failed to perfect an 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. 
§ 20.1103 (1994).  Accordingly, the July 1994 rating decision 
denying service connection for right ear hearing loss became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for right ear hearing loss.  The evidence 
since the last denial includes VA medical records from March 
1992 to September 1997, and a July 1998 VA examination 
report.  This evidence, however, is fundamentally cumulative 
of other evidence previously submitted and considered by the 
RO in July 1994.  Specifically, the medical evidence of 
record considered by the RO in July 1994 failed to establish 
right ear hearing loss for VA purposes, and the medical 
evidence submitted since the final decision similarly fails 
to show current right ear hearing loss.  

Lay evidence of record at the time of the final decision 
alleged that the veteran's right ear hearing loss was related 
to noise exposure in service.  Statements received from the 
veteran subsequent to the July 1994 rating decision simply 
reiterate the aforementioned allegations, and are merely 
redundant of evidence previously of record, and thus not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1994.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
right ear hearing loss for VA purposes, it certainly does not 
in any way contribute to a more complete picture in this 
case.  See Hodge, 155 F.3d at 1363. 

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in July 1994.  
The Board must find that the recently obtained evidence is 
fundamentally cumulative.  It only serves to show what was 
known in July 1994.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for right ear 
hearing loss, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his right ear hearing loss in service were 
accurate, and even in light of the September 1982 entry in 
the service medical records, the record would still lack 
evidence of a current right ear hearing loss disability for 
VA purposes.

B.  Left Ear Hearing Loss

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Therefore, based on the above, in order to find that the July 
1994 rating decision was clearly and unmistakably erroneous, 
it must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran was entitled to service connection for left ear 
hearing loss.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins, 1 Vet. App. at 
231.

Evidence which was of record at the time of the July 1994 
rating decision included service medical records, and a May 
1993 VA examination report.  Service medical records reflect 
treatment for left ear sensorineural hearing loss in August 
and September 1982.  There was reference to contemporary 
audiometric evaluation that supported the presence of a 
hearing loss disability.  On separation examination in 
February 1990, the veteran gave a history of hearing loss, 
and the examiner noted "significant" hearing loss since 
1976.  The Board notes that while audiometric reports are 
missing from the veteran's service medical records, it is the 
government's duty to obtain these records.  See O'Hare, 1 
Vet. App. at 367.  

The veteran filed a claim for service connection for hearing 
loss less than one year after his separation from service, 
and a May 1993 VA audiological examination confirmed 
sensorineural hearing loss of the left ear meeting the 
requirements of a hearing loss disability for VA purposes. 

In the July 1994 rating decision, which denied service 
connection for left ear hearing loss, the RO did not address 
the above-noted service medical records or provide a 
rationale for why these records lacked any probative value.  
Further, there is no competent medical evidence of record to 
refute the in-service diagnoses of left ear sensorineural 
hearing loss, or to suggest that the veteran's then current 
left ear sensorineural hearing loss was unrelated to the 
inservice diagnosis.  As noted above, a sensorineural hearing 
loss, as an organic disease of the nervous system, is defined 
by regulation as a chronic disability for VA purposes.  Once 
a chronic disability was diagnosed in service, and the 
presence of the same chronic hearing loss disability was 
demonstrated post service, the failure to grant service 
connection was an undebatable and prejudicial error.  Akins 
v. Derwinski, supra.  Accordingly, the Board finds that the 
July 1994 rating decision was clearly and unmistakably 
erroneous in denying service connection for left ear hearing 
loss, and
that service connection for left ear hearing loss was 
warranted at that time.  38 C.F.R. § 3.105(a).  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
right ear hearing loss is denied.

The July 1994 rating decision contained clear and 
unmistakable error and the claim for service connection for 
left ear hearing loss is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

